DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/11/2022 have been considered but are moot because of the new ground of rejection in view of Park and Norlin for claims 1-2, 5-8, 10, 12-13, 15-17 and 19-20; Park, Norlin and Mozer for claims 3 and 11; Park, Norlin and Klimanis for claim 9; and Park, Norlin and lyons for claims 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1-2, 5-8, 10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PG Pub 20130162821) in view of Norlin (US PG Pub 20160191640).

As per claim 1, Park discloses:	An audio device comprising: 	a controller for learning history information associated with first non-natural language audio data (Park; p. 0046 -  the security system periodically measures a value of the acoustic transfer function at predetermined time intervals, measures a sound field variation using the measured value of the acoustic transfer function, and analyzes a sound field variation pattern for each time zone (S102) (history information); p. 0029 - a method that measures an intrusion determining signal value (signal-to-noise ratio (SNR)) that is a ratio of an initial acoustic transfer function deviation (noise) to a variation value of a acoustic transfer function by setting a security setting to a predetermined time period, stores the measured intrusion determining signal value in an internal memory, and uses the stored intrusion determining signal value as data for analyzing a pattern); 	a microphone for receiving the first non-natural language audio data (Park; Fig. 1, item 120; p. 0038 -  The acoustic receiver 120); 	a transceiver for transmitting/receiving data to/from at least one device (Lyons; Fig. 1, item 120; p. 0041 – communication module 150); and 	wherein the controller is configured to determine a setting mode related to security of a home network including the at least one device to one of a plurality of preset setting modes in response to receiving the first non-natural language audio data (Park; Fig. 2A, item S103; p. 0047 - The security system sets an initialization time period and a reference value to determine an intrusion/accident based on the analysis result (S103)), 	wherein the controller is configured to control the transceiver to transmit a control signal to the at least one device for changing the setting mode to the determined setting mode (Park; p. 0039 - instructs the determination result to be transmitted to the operation apparatus 200), and 	wherein the first non-natural language audio data is audio data excluding natural language audio data, and wherein the natural language audio data is language data used for human communication (Park; p. 0029 - The present disclosure provides a method that measures an intrusion determining signal value (signal-to-noise ratio (SNR)) that is a ratio of an initial acoustic transfer function deviation (noise) to a variation value of a acoustic transfer function by setting a security setting to a predetermined time period, stores the measured intrusion determining signal value in an internal memory, and uses the stored intrusion determining signal value as data for analyzing a pattern (non-natural language data)).
Park, however, fails to disclose wherein the determined setting mode is determined based on the first non-natural language audio data being less than a preset volume.	Norlin does teach wherein the determined setting mode is determined based on the first non-natural language audio data being less than a preset volume (Norlin; p. 0032 - In order to predict an activity index, a machine-learning algorithm may be used. Such machine-learning algorithm needs to be trained with existing data and activity levels. A first example of such machine-learning algorithm comprises a linear regression, another example comprises polynomial regression. With reference now to FIG. 3, use of linear regression is illustrated. Data may be obtained from one or more of the sensor modules S.sub.1, S.sub.2, S.sub.3, S.sub.4, . . . , S.sub.n. For example, data may be obtained from a sound detector and activity levels are observed under different noise levels (as measured by the sound detector), as described earlier; p. 0060 - the information being withheld from the first context is provided to a context having an activity index lower than the threshold activity index; also see p. 0104).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Park to include wherein the determined setting mode is determined based on the first non-natural language audio data being less than a preset volume, as taught by Norlin, in order to reduce risk of improper decisions being made about a noise activity, or faulty actions being taken (Norlin; p. 0005).
As per claim 2, Park in view of Norlin discloses:	The audio device of claim 1, wherein the controller is further configured to determine the setting mode for the home network including the at least one device when the first non-natural language audio data is received for a preset time (Park; p. 0028-0029 - a method that measures an intrusion determining signal value (signal-to-noise ratio (SNR)) that is a ratio of an initial acoustic transfer function deviation (noise) to a variation value of a acoustic transfer function by setting a security setting to a predetermined time period, stores the measured intrusion determining signal value in an internal memory, and uses the stored intrusion determining signal value as data for analyzing a pattern).

As per claim 5, Park in view of Norlin discloses:	The audio device of claim 1, wherein the controller is further configured to, when third non-natural language audio data is received after the setting mode of the home network is changed, transmit a notification to a mobile terminal of a user through the transceiver (Park; p. 0013 - an operation apparatus to receive the sound field variation pattern and to notify an external apparatus about an emergency situation when the abnormal situation is detected).

As per claim 6, Park in view of Norlin discloses:
The audio device of claim 1, wherein the controller is further configured to: learn history information associated with the non-natural language audio data corresponding to the received first non-natural language audio data (Park; p. 0046 -  the security system periodically measures a value of the acoustic transfer function at predetermined time intervals, measures a sound field variation using the measured value of the acoustic transfer function, and analyzes a sound field variation pattern for each time zone (S102) (history information); p. 0029 - a method that measures an intrusion determining signal value (signal-to-noise ratio (SNR)) that is a ratio of an initial acoustic transfer function deviation (noise) to a variation value of a acoustic transfer function by setting a security setting to a predetermined time period, stores the measured intrusion determining signal value in an internal memory, and uses the stored intrusion determining signal value as data for analyzing a pattern); and determine a current situation of the home network and determine the setting mode for the home network based on the history information (Park; p. 0029 - The present disclosure provides a method that measures an intrusion determining signal value (signal-to-noise ratio (SNR)) that is a ratio of an initial acoustic transfer function deviation (noise) to a variation value of a acoustic transfer function by setting a security setting to a predetermined time period, stores the measured intrusion determining signal value in an internal memory, and uses the stored intrusion determining signal value as data for analyzing a pattern. The present disclosure proposes a method that obtains information about a security setting initialization period through the pattern analysis, and finally optimizes a reference value (reference SNR) for determining a time period and whether an intrusion or an accident has occurred, thereby increasing the accuracy and reliability of security surveillance).

As per claim 7, Park in view of Norlin discloses:
The audio device of claim 1, wherein the controller is further configured to generate audio feedback in response to the received first non-natural language audio data (Park; p. 0041 - The communication module 150 transmits an alert and security information to the operation apparatus 200 through wireless fidelity (Wi-fi), Ethernet, ZigBee, Bluetooth, near field communication (NFC), a mobile communication network, and the like. Depending on embodiments, the communication module 150 may also be configured to directly transmit the alert and security information to the user terminal 400 without using the operation apparatus 200. In this case, information about the user terminal 400 needs to be pre-registered to the sound field variation detecting apparatus 100).

As per claim 8, Park in view of Norlin discloses:
The audio device of claim 7, further comprising a speaker, wherein the controller is further configured to output the audio feedback through the speaker (Park; p. 0042 - The user terminal 400 receives alert and security information over a communication network and provides the received alert and security information to a user. The user terminal 400 includes a personal communication service (PCS) phone, a personal digital assistant (PDA) phone, a global system for mobile communication (GSM) phone, a wideband code division multiple access (WCDMA) phone, a smart phone, and the like).	As per claim 10, Park in view of Norlin discloses:
The audio device of claim 1, wherein determining the setting mode is further based on weather information corresponding to geographical information of the home network (Park; p. 0027 - The present disclosure provides a method that monitors whether an intrusion or an accident has occurred using a sound field variation occurring when a spatial structure varies or a sound physical property varies due to an intruding object or the occurrence of the accident within a surveillance space, and in this instance, identifies a temporally slowly varying pattern from a quickly varying pattern, detects a sound field variation pattern varying according to a frequency change of a sound source to thereby identify a change in the acoustic structure by an intrusion or an accident from a change by environmental factors such as a sudden change in temperature and humidity of air and a convection such as activation of an air conditioning and heating device, and thereby increases the accuracy and reliability of security surveillance).

As per claim 12, Park in view of Norlin discloses:	The audio device of claim 1, upon which claim 12 depends.	And, further, Norlin discloses wherein the at least one device included in the home network includes at least one of a door lock, a gas lock, an air conditioner, a temperature controller, a window sensor, a hot-air blower, a television, or a lamp (Norlin; p. 0043 - The applications 3, 8.sub.1, 8.sub.2, . . . , 8.sub.n may comprise a physical device, e.g. devices such as air conditioners or light controller, or the applications 3, 8.sub.1, 8.sub.2, . . . , 8.sub.n may comprise one or more software modules or combinations of physical devices and software modules).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Park to include wherein the at least one device included in the home network includes at least one of a door lock, a gas lock, an air conditioner, a temperature controller, a window sensor, a hot-air blower, a television, or a lamp, as taught by Norlin, in order to reduce risk of improper decisions being made about a noise activity, or faulty actions being taken (Norlin; p. 0005).

As per claim 13, Park in view of Norlin discloses:	The audio device of claim 1, wherein the changed setting mode of the home network includes at least one of an away mode, a security mode, or a sleep mode (Park; p. 0028 - The measured acoustic transfer function is compared with an initial value in a security setting, and the corresponding difference is compared with a deviation of an initial acoustic transfer function).	Claim 15 recites a method for controlling an audio device, which is similar to claim 1, thus, it is rejected similarly.		Claim 16 recites a method for controlling an audio device, which is similar to claim 2, thus, it is rejected similarly.	Claim 17 recites a method for controlling an audio device, which is similar to claim 3, thus, it is rejected similarly.

Claim 19 recites a method for controlling an audio device, which is similar to claim 5, thus, it is rejected similarly.	Claim 20 recites a method for controlling an audio device, which is similar to claim 6, thus, it is rejected similarly.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Norlin and further in view of Mozer (US PG Pub 20170311261).

As per claim 3, Park in view of Norlin discloses:	The audio device of claim 1, upon which claim 3 depends.	Park in view of Norlin, however, fails to disclose wherein the controller is further configured to, when second non-natural language audio data is received after the setting mode of the home network is changed, determine to cancel the changed setting mode of the home network and return to a previous home network setting mode.	Mozer does teach wherein the controller is further configured to, when second non-natural language audio data is received after the setting mode of the home network is changed, determine to cancel the changed setting mode of the home network and return to a previous home network setting mode (Mozer; p. 0032 - When smart listening module 108 operates in event-based smart listening mode, module 108 can rely on a set of “trigger events” that are pre-programmed into electronic device 102 (by, e.g., the device manufacturer or OS provider) and/or are defined by a device user. These trigger events may include, but are not limited to, the start of playback of a song, the end of playback of a song, the activation of a device button, the conclusion of a phone call, a change in the physical state of the device (e.g., orientation/speed/acceleration, etc.), and so on. Generally speaking, the trigger events can indicate a high probability that a user will want to make use of the always-on listening functionality of electronic device 102 in the immediate future. Thus, upon detecting the occurrence of such an event, smart listening module 108 can automatically turn on always-on listening for a certain period of time (e.g., X seconds or Y minutes), and then automatically turn it off once that period has elapsed).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Park in view of Norlin to include wherein the controller is further configured to, when second non-natural language audio data is received after the setting mode of the home network is changed, determine to cancel the changed setting mode of the home network and return to a previous home network setting mode, as taught by Mozer, so that the smart listening module 108 can ensure that the functionality of always-on listening module 106 is available to users when they want/need to use it, while at the same time reduce the total amount of device power consumed by this feature (Mozer; p. 0020).		As per claim 11, Park in view of Norlin discloses:	The audio device of claim 1, upon which claim 11 depends.	Park in view of Norlin, however, fails to disclose wherein the microphone is driven in an always on state.	Mozer does teach wherein the microphone is driven in an always on state (Mozer; p. 0018 - In addition to electronic device 102 and audio input/capture device 104, system environment 100 further includes an always-on listening module 106, which may run on electronic device 102 (as shown in FIG. 1) or on another device/system such as a cloud-based server (not shown)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Park in view of Norlin to include wherein the microphone is driven in an always on state, as taught by Mozer, so that the smart listening module 108 can ensure that the functionality of always-on listening module 106 is available to users when they want/need to use it, while at the same time reduce the total amount of device power consumed by this feature (Mozer; p. 0020).	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Norlin and further in view of Klimanis (US PG Pub 20160314782).

As per claim 9, Park in view of Norlin discloses:
The audio device of claim 8, upon which claim 9 depends.	Lyons in view of Chen, however, fails to disclose wherein the controller is further configured to: receive additional natural language audio data after the audio feedback is output; and transmit the control signal to the at least one device based on the received additional natural language audio data. 	Klimanis does teach wherein the controller is further configured to: receive additional natural language audio data after the audio feedback is output (Klimanis; p. 0124 - Sound inputs can also be used to control any of the devices in the smart home system. For example, an occupant of a home may wish to control a hazard detector using a voice command such as “silence the alarm.”); and transmit the control signal to the at least one device based on the received additional natural language audio data (Lyons; p. 0124 – As smart-home devices are proliferated within an enclosure, each can be designed with an integrated or add-on sound recording device to form an interconnected network of sound recording stations such that users can control any smart home function from almost anywhere in their home).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Park in view of Norlin to include wherein the microphone is driven in an always on state, as taught by Klimanis, in order to form an intercom system, an emergency notification system, a home-wide phone system, and/or an environment in which users can verbally command any smart-home device or function from anywhere in their home (Klimanis; p. 0124).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Norlin and further in view of Lyons (US PG Pub 20150373149).

As per claim 14, Park in view of Norlin discloses:	The audio device of claim 1, further comprising an optical output module, wherein the controller is further configured to output a color of notification information corresponding to the changed setting mode of the home network through the optical output module (Lyons; p. 0175 - when the smoke levels are rising, the smoke_alarm_state may show “warning” and when the user should exit the home, the smoke_alarm_state may show “emergency.” The is_manual_test_active data value is normally “false” but may be “true” when a smoke or CO test is started. Last_manual_test_time may include the timestamp of the last successful manual smoke or CO test. The ui_color_state data value may be derived from is_online, battery_health, co_alarm_state, and smoke_alarm_state. The ui_color_state may mirror the color that is displayed on an app and/or the device).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Park in view of Norlin to include an optical output module, wherein the controller is further configured to output a color of notification information corresponding to the changed setting mode of the home network through the optical output module, as taught by Lyons, in order to provide increased security for the user by providing different types of alerts when the user is in danger (Lyons; p. 0175).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art made of record and not relied upon includes:
Butler (US PG Pub 20180276962) recites user interface support for connected home services. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658